Citation Nr: 1037886	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to service-connected varicose veins of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  Subsequently, the Board remanded this matter 
for further development in a September 2008 decision.

The Board notes that in a May 2010 decision by the Appeal 
Management Center (AMC) the Veteran's claim for entitlement to 
service connection for bilateral hearing loss was granted on 
remand and is no longer on appeal.


FINDING OF FACT

The evidence of record does not indicate that any currently 
diagnosed low back disorder is etiologically related to the 
Veteran's period of active service or to any incidents therein 
(to include presumptively), nor proximately due to, the result of 
or chronically aggravated by service-connected varicose veins of 
the lower extremities. 


CONCLUSION OF LAW

A low back disorder, variously diagnosed as lumbar myositis and 
mild lumbar degenerative disc disease, and chronic lumbosacral 
sprain and an ancient compression deformity at the lumbodorsal 
junction, was not incurred in or aggravated by active service, 
nor may service incurrence be presumed, and was not proximately 
due to, the result of, or chronically aggravated by service-
connected varicose veins of the lower extremities.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in February 
2006, January 2008, and November 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed and 
denied in an August 2010 supplemental statement of the case.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The Court recently in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the January 2008 and November 2008 correspondence. 

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issue on appeal have been met.

The duty to assist also has been fulfilled as pertinent medical 
records relevant to this matter from VA and from the Social 
Security Administration (SSA) have been requested and obtained 
and the Veteran was provided with a VA examination and medical 
opinion.  

Although it appears not all medical treatment records from the VA 
Medical Center in San Juan, Puerto Rico, dated from March 1980 to 
November 2005, were obtained, the Board is satisfied that there 
was substantial compliance with its September 2008 remand 
directives as the RO documented the steps it undertook to locate 
these records.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Any further 
searches would be futile and would only unnecessarily delay 
adjudication of the claim, particularly when the AMC has 
submitted the SSA records from which the Board can evaluate the 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

The Board finds that the available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to move 
forward with this claim would not cause any prejudice to the 
Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (en banc).  Establishing service connection on a 
secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

Factual Background and Analysis

In his claim the Veteran contends that his service-connected 
varicose veins of the lower extremities contributed to his low 
back disorder.  In its September 2008 remand, the Board requested 
the RO to also consider whether the Veteran's low back condition 
began while he was on active duty because he reported during his 
September 1974 VA examination a history of a back injury in 
service.

Service treatment records are negative for any complaints of, or 
treatment for, a low back disorder.  The Veteran's July 1974 
discharge examination reveals no abnormalities of the spine, 
though his varicose veins and hearing loss disorders are noted.

As noted above, during his September 1974 VA examination, the 
Veteran reported a history of a back injury in service and 
complained that his back bothered him now and then.  The examiner 
noted there was no evidence of pathology or limitation of motion 
or of a compensable disability.

VA treatment records dated from January 1978 to June 1980 show 
treatment for continued complaints of back pain and pain in his 
coccyx region, diagnosed as low back pain in the lumbar region in 
January 1979 and as myositis of the lumbar paravertebral muscles 
in June 1980.

X-ray studies in January 1998 at a VA facility showed minimal 
lumbar spondylosis and low back pain was diagnosed in September 
1998.

A June 2000 VA medical record noted the Veteran's complaint of 
low back pain at the area of surgery 10 years before for a coccyx 
fistula.  

Records from the Social Security Administration (SSA) indicate 
that the Veteran was awarded disability benefits after April 2006 
for osteoarthrosis and allied disorders with a secondary 
diagnosis of hypertension, essential.  

The Veteran underwent VA spinal and joints examinations in June 
2006.  The Veteran complained of low back pain with radiation to 
both hips.  He said the low back pain began about 30 years ago, 
or shortly after his discharge from active service, and that the 
current pain lasted 24 hours a day, seven days a week.  The 
spinal examination report noted that the Veteran was not using a 
cane, crutches, or a walker for ambulation; was not wearing a 
back brace; and had never had surgery to the lumbar spine.  On 
examination, a normal lumbar spine, lower limbs, posture and gait 
were noted as was palpable lumbar spasm and tenderness to 
palpation of the lumbar area.  X-ray studies revealed mild lumbar 
degenerative disc disease.  Diagnosis was lumbar myositis and 
mild lumbar degenerative disc disease.  In the separate joints 
examination report done the same day it was noted that the 
Veteran had no constitutional symptoms for inflammatory 
arthritis.  The VA examiner also opined that the Veteran's 
current low back condition was not caused by, or was the result 
of, or was secondary to his service-connected varicose veins of 
the lower extremities.  The examiner explained that varicose 
veins and the Veteran's low back disorder were different 
anatomical structures with different pathophysiological 
processes, and were unrelated to each other.  

A November 2006 VA medical record noted the Veteran's complaint 
of low back pain for two weeks and an assessment of mild 
degenerative joint disease of the spine.

A December 2006 VA medical record noted a complaint of increasing 
back pain.  Examination revealed decreased range of motion of the 
lumbosacral spine.

An August 2007 VA medical record noted pin point tenderness at 
the lumbosacral paravertebral muscles on examination and an 
assessment of an acute exacerbation of lower back pain.

A December 2007 VA medical record indicated that the Veteran had 
complained of continuous lower back pain for a year and a 
magnetic resonance imaging (MRI) scan showed a bulging disc and 
degenerative joint disease.  

A June 2008 X-ray study of the lumbosacral spine found in the SSA 
medical record file showed no definite significant abnormalities, 
but there were osteophyte formations noted at multiple levels.  
In addition, the interpreter also noticed a very slight loss of 
height of L1 anteriorly which was likely a congenital variant, 
rather than an old compression fracture, though he would not 
entirely rule out that possibility.

A June 2008 internal medicine examination done for SSA purposes 
noted the Veteran had a past medical history of arthritis which 
affected the lumbar, thoracic and neck regions.  Examination 
showed lumbar pain and muscle spasm, spinal and paraspinal 
tenderness on palpation, and limited range of motion of the 
lumbar spine.  Diagnosis was a history of arthritis affecting the 
lumbar spine.  

The Veteran underwent a VA examination in May 2009.  The Veteran 
complained of low back pain that radiated occasionally to his 
hip.  He could not recall for the examiner any specific history 
of injury.  He conceded that he did not have any back treatment 
while in service.  He told the examiner, however, that he was 
recently granted Social Security disability income due to his 
back discomfort and complaints.  Severe functional limitations 
were noted.  On physical examination, it was noted that the 
Veteran ambulated without a limp.  There was no significant 
scoliosis or deformity of the thoracolumbar spine.  There was 
tenderness on palpation of the lower lumbar paravertebral 
musculature and range of motion and strength were diminished due 
to pain.  X-ray studies showed a compression deformity at L1 with 
anterior bridging at T12-L1 indicating that the deformity was 
mature.  Diagnosis was chronic lumbosacral sprain and an ancient 
compression deformity at the lumbodorsal junction.  

In an August 2009 addendum, the May 2009 VA examiner noted that 
there was no history of treatment to the Veteran's back during 
military service and the Veteran was able to work up until 
approximately three years before.  He opined that it was as least 
as likely as not that the Veteran's back injury occurred after 
discharge from service and that his current back disorder was not 
related to his period of active service.  The VA examiner 
explained that there was no documented thoracolumbar compression 
deformity either during military service or at any time until a 
few years ago.  The examiner also explained that compression 
fractures that occur in 20-year-old males usually are the result 
of major trauma, especially with active military personnel.  When 
such injuries occur in this age group, significant treatment is 
required such as bracing and occasionally surgical intervention.  
These facts are missing from the Veteran's case.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim that 
any current low back disorder was incurred as a result of any 
established event, injury, or disease during active service.  The 
Board notes that there is no medical evidence of a chronic back 
problem during service.  When he was examined for separation from 
service, there was no notation of any back or spinal abnormality.  
Medical records associated with the claims file show that some 
degenerative changes to the spine were diagnosed in 2006, or 32 
years after separation from service.  The Board notes that the 
passage of significant time between discharge from active service 
and the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, there is no evidence of any nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  The Board finds probative the opinion of the VA examiner 
in August 2009, who wrote to the effect that it was as least as 
likely as not that the Veteran's low back disorder occurred after 
discharge from service and was not related to his period of 
active service.  His discussion of the significant treatment 
required for compression fractures which occur in 20-year-old 
males is found persuasive.  As the medical evidence of record has 
not established a nexus between the Veteran's low back disability 
and his period of active service, service connection on a direct 
basis must be denied.  See Hickson, 12 Vet. App. at 253.  

Moreover, presumptive service connection is not warranted for the 
Veteran's claim for service connection for a low back disability 
because there is no evidence in the record that any degenerative 
changes to the back developed within one year of the Veteran's 
separation from active duty in 1974.  See 38 C.F.R. §§ 3.307, 
3.309.  

The Board also notes that secondary service connection is not 
warranted for this claim as there is no evidence that the 
Veteran's current low back disorder was either caused by or 
aggravated by his service-connected varicose veins of the lower 
extremities.  See 38 C.F.R. § 3.310.  The Board finds probative 
the opinion of the VA examiner in June 2006, who wrote to the 
effect that it was unlikely that the Veteran's low back disorder 
was related to his service-connected varicose veins of the lower 
extremities because the varicose veins in the legs and the lower 
back region were anatomically unrelated to one another and had 
different pathophysiological processes.  As the medical evidence 
of record has not established a nexus between the Veteran's low 
back disability and his service-connected varicose veins of the 
lower extremities, service connection on a secondary basis must 
be denied.  

The Board recognizes the Veteran's contentions that his lumbar 
spine disorder is due to an unspecified injury in service and/or 
his service-connected varicose veins.  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board has considered the Veteran's lay assertions that he has 
a disorder of the lumbar spine.  While the Veteran is generally 
considered competent to report symptoms such as pain; a lay 
person such as the Veteran is not competent to offer an opinion 
on complex medical questions, such as rendering a diagnosis or 
offering an opinion as to the underlying etiology of his 
symptoms; essentially it is beyond the Veteran's competency to 
link his current disability of the lumbosacral spine to service.  
Jandreau, Id. (explaining that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  See also Espirtu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the Veteran is certainly competent to state that 
he hurt his low back in service and assumes him credible - 
despite the lack of contemporaneous medical evidence - in view of 
the medical evidence which takes into account the Veteran's 
account of his injuries, the probative value of the medical 
evidence outweighs the Veteran's contentions.  

For the foregoing reasons, the claim for service connection for a 
low back disability, to include as secondary to service-connected 
varicose veins of the lower extremities, must be denied.  In 
arriving at the decision to deny this claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against this claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected varicose veins of the lower 
extremities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


